In an action for a divorce and ancillary relief, the plaintiff wife appeals from so much of an order of the Supreme Court, Nassau County (Yachnin, J.), dated October 12, 1989, as, upon reargument, held that proceeds which the defendant husband might receive from a pending action to recover damages for personal injury were not marital property and could not be required to be held in escrow pending a future award of support and maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
Any moneys which the husband might receive in settlement of his pending action to recover damages for personal injury constitute separate property (see, Domestic Relations Law § 236 [B] [1] [d] [2]; Richmond v Richmond, 144 AD2d 549; Rossi v Rossi, 137 AD2d 590). As such, the court properly declined to require that such funds be placed in escrow pending resolution of this matrimonial action. We further note that, as there is no order in effect mandating temporary maintenance or child support, to require the husband to hold these future sums in escrow would be improper. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.